Lumpkin, J.
1. A ground of the motion for a new trial alleged error because, after the jury had been out deliberating on the case about an hour, they came into the court-room and one of them asked the judge if they could find the defendant guilty as an accessory; to which the judge replied, “No.” He then inquired if there was any other question which they desired to ask, and received a negative answer. The solicitor-general arose and addressed the court in the hearing of the jury, saying, perhaps the jury did not understand what they wanted to find the defendant guilty of; “may be they want to find him guilty as an accomplice, which they can do;” after which the judge charged the jury “on the law of accomplice.” This was alleged to be contrary to law and calculated to confuse the minds of the jury and prejudice them against *783the defendant, Held, that this ground of the motion set out no reason for reversal. It failed either to set forth the charge which thfe court actually gave, or to shaw why it was contrary to law. There was some evidence indicating that the accused and another person were both connected with the crime; and the charge which the court gave may have been appropriate..
Submitted January 15,
Decided February 15, 1906.
indictment for burglary. Before Judge Kimsey. White superior court. November 18, 1905.
C. H. Edwards, G. 8. Kytle, and J. W. H. Underwood, for plaintiff in error. W. A. Charters, solicitor-general, contra. '
2. The verdict was supported by the evidence.

Judgment affirmed.


AU the Justices concur.